EXHIBIT 10.1

THIRD AMENDMENT TO LEASE

This Third Amendment to Lease (the “Agreement”) is entered into as of August 22,
2012, by and between WESTPORT OFFICE PARK, LLC, a California limited liability
company (“Landlord”), and IMPERVA, INC., a Delaware corporation (“Tenant”), with
respect to the following facts and circumstances:

A. Landlord and Tenant are parties to that certain Lease Agreement dated
February 12, 2008, as amended by a First Amendment to Lease dated February 12,
2010 and a Second Amendment to Lease (the “Second Amendment”) dated May 16, 2012
(the “Original Lease”), of certain premises (the “Premises”) more particularly
described in the Original Lease. Capitalized terms used and not otherwise
defined herein shall have the meanings given those terms in the Original Lease.
As used herein, the term “Lease” means the Original Lease as amended by this
Agreement.

B. Landlord and Tenant desire to amend the Original Lease to correct the area of
the Expansion Space and make other modifications on the terms and conditions
provided herein.

IT IS THEREFORE, agreed as follows:

1. The definition of the Expansion Space in Section 1 of the Second Amendment is
hereby amended to reduce the area from 24,990 rentable square feet to 24,888
rentable square feet.

2. Tenant’s Building Percentage with respect to the 3200 Bridge Building
specified in Section 2.2 of the Second Amendment is hereby decreased from 50.17%
to 49.96%.

3. The rent schedule in Section 2.3 of the Section Amendment is hereby amended
in its entirety to read as follows:

 

“Period*

   Annual Base Rate      Monthly Base Rate  

01 - 12

   $ 746,640.00       $ 62,220.00   

13 - 24

   $ 770,532.48       $ 64,211.04   

25 - 36

   $ 794,424.96       $ 66,202.08   

37 - 48

   $ 818,317.44       $ 68,193.12   

49 - New Expiration Date

   $ 842,209.92       $ 70,184.16”   

4. The Tenant Improvement Allowance specified in Section 3.1 of the Second
Amendment is hereby decreased from $299,888.00 to $298,656.00.

 

-1-



--------------------------------------------------------------------------------

5. Exhibit “B-2” to the Second Amendment is hereby deleted and replaced with the
new Exhibit “B-2” attached hereto.

6. Landlord hereby represents and warrants to Tenant that it has dealt with no
broker, finder or similar person in connection with this Agreement, and Tenant
hereby represents and warrants to Landlord that it has dealt with no broker,
finder or similar person in connection with this Agreement, other than
Cassidy Turley (“Landlord’s Broker”) and CBRE, Inc. and Cassidy Turley
(“Tenant’s Broker”). Landlord and Tenant shall each defend, indemnify and hold
the other harmless with respect to all claims, causes of action, liabilities,
losses, costs and expenses (including without limitation attorneys’ fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of the indemnifying party’s dealings with any real estate broker,
agent, finder or similar person other than Landlord’s Broker and Tenant’s
Broker. Nothing in this Agreement shall impose any obligation on Landlord to pay
a commission or fee to any party.

7. As additional consideration for this Agreement, Tenant hereby certifies that
Tenant’s representations and warranties in Section 53.1 of the Original Lease
are true and correct.

8. Except as specifically provided herein, the terms and conditions of the
Original Lease as amended hereby are confirmed and continue in full force and
effect. This Agreement shall be binding on the heirs, administrators, successors
and assigns (as the case may be) of the parties hereto. This Agreement and the
attached exhibits, which are hereby incorporated into and made a part of this
Agreement, set forth the entire agreement between the parties with respect to
the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided to Tenant in connection with entering into the Original Lease, unless
specifically set forth in this Agreement. Tenant agrees that neither Tenant nor
its agents or any other parties acting on behalf of Tenant shall disclose any
matters set forth in this Agreement or disseminate or distribute any information
concerning the terms, details or conditions hereof to any person, firm or entity
without obtaining the express written consent of Landlord. In the case of any
inconsistency between the provisions of the Original Lease and this Agreement,
the provisions of this Agreement shall govern and control. Submission of this
Agreement by Landlord is not an offer to enter into this Agreement but rather is
a solicitation for such an offer by Tenant. Landlord shall not be bound by this
Agreement until Landlord has executed and delivered the same to Tenant.

9. Effective as of the date hereof, all references to the “Lease” shall refer to
the Original Lease, as amended by this Agreement.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement was executed as of the date first above
written.

 

Landlord: WESTPORT OFFICE PARK, LLC, a California limited liability company By:
  The Prudential Insurance Company of America, a New Jersey corporation, its
member       By:  

/s/ Kristin Paul

   

Kristin Paul, Vice President

    [Printed Name and Title] Tenant: IMPERVA, INC., a Delaware corporation By:  

/s/ Terry Schmid

  Its:  

Chief Financial Officer

By:  

 

  Its:  

 

 

-3-



--------------------------------------------------------------------------------

EXHIBIT B-2

EXPANSION SPACE

[Layout of expansion space]

Exhibit B-2